Citation Nr: 1813225	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  09-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with features of depression prior to December 13, 2016, and a rating in excess of 70 percent beginning on December 13, 2016.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) by reason of service-connected disabilities, prior to July 14, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of April 2008, by the Oakland, California, Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent rating, effective from November 2, 2005.  The Veteran perfected a timely appeal of the rating assigned.  

In December 2012, the Board remanded the case to the RO for further evidentiary development.  By a Decision Review Officer's (DRO) decision, dated in January 2017, the RO increased the rating for PTSD from 50 to 70 percent disabling, effective December 13, 2016.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The DRO decision also granted a TDIU, effective December 13, 2016.  Pursuant to an Administrative Review by VA Central Office which determined that entitlement to individual unemployability on an extra-schedular basis under 38 CFR § 4.16(b) was established effective July 14, 2014, in January 2018, a DRO decision assigned an effective date of July 14, 2014, for the assignment of the TDIU.  

FINDINGS OF FACT

1.  Prior to December 13, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, increased anger, irritability, anxiety, depression, hypervigilance, social withdrawal, disturbance of motivation and mood, difficulty in establishing and maintaining relationships.  

2.  Beginning December 13, 2016, the Veteran's service-connected PTSD with features of depression has been manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment.  

3.  For the rating period prior to July 14, 2014, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD, for the period prior to December 13, 2016, have not been met.  U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a disability rating in excess of 70 percent for PTSD with features of depression have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).  

3.  The criteria for a TDIU have not been met prior to July 14, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-Higher Evaluation-PTSD.

The Veteran essentially contends that his PTSD is more disabling than reflected by the currently assigned ratings.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The rating for the Veteran's PTSD is determined by application of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A Global Assistance of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  This case was first certified to the Board in September 2009, prior to the regulation change directing VA to use the DMS V instead of the DSM IV.  Therefore, reference to GAF scores is appropriate.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Historically, the Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received in November 2005.  Submitted in support of the claim were VA progress notes dated from February 2002 to May 2006.  A mental health note, dated in October 2005, indicates that the Veteran presented to triage seeking help for alcohol dependence, anxiety, and depressed mood.  The pertinent diagnosis was alcohol dependence and substance-induced mood disorder; he was assigned a GAF score of 50.  An initial psychiatry visit note, dated in December 2005 indicates that the Veteran served as a radar operator and lookout aboard a ship during his period of active duty.  It was noted the Veteran teared up quickly as he described the crash of a Navy jet and picking up the body parts.  He reported being persistently depressed to the present.  He also reported bouts of tenseness and anxiety.  He was always irritable and quick to anger.  The Veteran also reported intermittent insomnia with episodic nightmares, avoidance of crowds, and heightened startle reflex and hypervigilance.  On examination, he was alert and oriented, informally dressed and groomed, verbal, cooperative, and circumstantial.  His mood was depressed and affect constricted.  The examiner noted that there was no evidence of a thought disorder or cognitive impairment.  No suicidal or homicidal ideation was noted.  The pertinent diagnoses were PTSD, chronic, alcohol dependence, in recent remission, depressive disorder, NOS.  

VA progress notes dated from January 2007 to July 2008 show that the Veteran received clinical attention and treatment for his PTSD; these records also reflect diagnoses of anxiety and depression.  The records indicate that the Veteran was initially seen in the mental health clinic in December 2005; at that time, he reported symptoms of nightmares, depression, intrusive recall, irritability, hypervigilance and efforts to suppress memories of incidents during military service.  During a clinical visit in April 2007, the examiner noted that the Veteran PTSD symptoms were worsening.  Personal hygiene was okay, with good eye contact.  Speech was relevant and coherent, with no active delusions, audio or visual hallucination.  The Veteran denied suicidal and homicidal ideation.  He was assigned a GAF score of 55.  When seen in February 2008, the Veteran indicated that he was taking medications which were partially effective in helping improve his mood, reduce irritability, and help him sleep.  On examination, his speech was normal, he had decreased auditory acuity, his mood was mildly dysthymic, affect was pleasant and he was cooperative.  He denied any suicidal or homicidal ideations.  His thoughts were organized and goal directed.  The impression was PTSD, non-combat and the Veteran was assigned a GAF score of 60.  

Subsequently submitted were VA progress notes dated from September 2009 to September 2012.  A treatment note, dated in March 2011, indicates that he was diagnosed with PTSD and depressive disorder NOS; GAF score of 55.  A psychology note dated in September 2012 indicated that the Veteran presented with depressed mood and dysphoric affect.  He was ambivalent about ongoing personal goals.  He denied any current suicidal or homicidal ideations.  In September 2012, He was alert.  He related superficially.  His speech was coherent and relevant.  His affective response was restricted.  Mood was described as anxious and down.  He denied current suicidal ideation.  He focused on his struggle with increased pain and limited mobility after injury of hip.  He had been more anxious and worrying a lot.  He verbalized his pessimistic view of life.  There was no perceptual disturbance.  Orientation and memory were intact.  Judgment was impaired.  Insight was partially present.  The assessment was PTSD; he was assigned a GAF score of 50.  

A social worker note dated in June 2010 indicated that Vet does not have a high risk for suicide flag and stated to hotline staff that he had SI but no plan/intent.  

On the occasion of a DBQ examination in July 2014, it was noted that the Veteran was still married to his wife of 25 years.  He state that he was having problem with the relationship.  He stated that they began having problems for the past 3 or 4 years, and her son, who the Veteran stated is addicted to drugs.  He denied any problems with frequent arguments or violence.  He was cared for by a family friend while recuperating from leg surgery.  It was noted that he last worked in 2000.  The Veteran reported problems with anxiety, depression, and problems sleeping.  The Veteran also reported occasional nightmares involving the car wrecks, and noted that he is overly sensitive and cries easily.  The examiner indicated that the Veteran's PTSD is manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also observed that the Veteran was tearful, highly anxious, wheelchair bound and focused on medical issues and subsequent pain and hopelessness.  The pertinent diagnoses were chronic PTSD and depressive disorder NOS.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that it appears that his depression is affecting his overall functioning currently.  His PTSD symptoms were reported to be persistent, but less severe.  

The examiner stated that the Veteran continued to suffer from PTSD, and he stated that his symptoms have either remained the same or worsened with age.  The examination findings revealed him to be hyper focused on his medical issues and concern for his future.  He believed his leg will have to be amputated and he feared going into a convalescent facility.  As such, it was difficulty to full assess the severity of his PTSD symptoms as his emotional lability and worries and anxiety are directed toward his physical problems and limitations, as well as his current marital dysfunction.  He acknowledged many of the symptoms that have been present since his last exam in 2005.  The examiner noted that the records reviewed showed that his symptoms were moderate to severe prior to his injury causing numerous job problems and relationship and interpersonal difficulties.  As far as his unemmployability, after review of his records, it appeared that he has had difficulty in the work place with numerous jobs, problems with authority and some disciplinary action.   The examiner stated that he could only speculate at this point that the Veteran is unemployable due to PTSD, as well as the Depressive Disorder, but his physical problems seemed to be impacting him more significantly.  

The Veteran underwent a recent DBQ examination in December 2016.  At that time, the examiner noted that the Veteran's symptoms are entirely attributable to PTSD and his alcohol use disorder is secondary to the PTSD.  Veteran was still married, but his wife lived elsewhere, and he had occasional contact with her via email and telephone.  Veteran reported he occasionally contacts by telephone his older brother, who lives in Richmond, CA.  Veteran reports he still has a friendship with another individual "R", who was mentioned in many of veteran's records between 2009 and 2016.  Veteran reported he sees R daily even though she has a full time job, and she is his only social support.  Veteran reported that he helped her with home improvement projects.  Other than R, Veteran doesn't socialize.  The examiner noted that the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The examiner noted that the Veteran was soft spoken, cooperative and engaging.  His mood was depressed and affect was contained but he became irritable when asked to speak about why he feels he's unemployable.  Thought processes were normal with no indication of perseveration or psychotic processes.   The examiner stated that the Veteran did not appear to pose any threat of danger or injury to self or others.  


A.  Rating in excess of 50 percent prior to December 13, 2016.

As noted above, in a rating decision dated in January 2008, the RO assigned a 50 percent rating for PTSD, effective November 2, 2005.  

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for PTSD, prior to December 13, 2016.  

There is no evidence, nor does the Veteran contend, that he has had impaired impulse control with periods of violence.  The evidence does not show that the Veteran neglected his personal appearance and hygiene.  Moreover, while the Veteran reported difficulty getting along with others, he is not shown to be unable to establish and maintain effective relationships.  Consequently, the Board finds that the observed PTSD symptoms interfered with the Veteran's social and occupational function, but did not result in deficiencies in most areas of social and occupational function.  There are no reported symptoms that are of the same kind as those described for the higher ratings that result in the level of social impairment contemplated by those ratings at any time during the period prior to December 13, 2016.  

The record also indicates that the Veteran was assigned a GAF score of 55 in April 2007, a GAF of 60 in February 2008, and a GAF score ranging of 50 in September 2012.  These records reflect a moderate to severe level of PTSD symptoms, which is consistent with the 50 percent rating assigned and consistent with the other evidence of record.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD prior to December 13, 2016.  

The Board recognizes that the Veteran reported occasional suicidal ideations, including in June 2010 and in March 2011.  However, none of the VA examiners found that the Veteran exhibited suicidal ideation; he also denied any plans or intent.  Thus, the Board finds that the Veteran's admission to suicidal ideation on rare occasions does not warrant the assignment of a 70 percent disability rating; it is not shown that such resulted in additional occupational or social impairment beyond what is contemplated by the 50 percent rating.  There is no indication that any occasional suicidal thoughts have resulted in deficiencies as contemplated for a 70 percent rating.  

Moreover, the evidence does not show that the Veteran has impaired impulse control with periods of violence, spatial disorientation, neglect in hygiene or personal appearance, obsessional rituals that interfere with routine activities, speech problems, inability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, or the inability to establish and maintain successful relationships.  There are no reported symptoms that are of the same kind as those described for the higher ratings that result in the level of impairment contemplated by those ratings.  

B.  Rating in excess of 70 percent from December 13, 2016.

Based on the evidence cited above, the Board finds that the Veteran's PTSD with depression has resulted in no more than occupational and social impairment with deficiencies in most areas as of December 13, 2016.  The record reflects that the Veteran has exhibited symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner specifically indicated that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  In this regard, the December 2016 DBQ examiner noted that thought processes was normal with no indication of psychotic processes.  The examiner further noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  No major mood instability, bipolarity, or psychosis was noted. Moreover, in December 2016, the DBQ examiner opined that the Veteran's PTSD resulted in symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Furthermore, the Veteran does not have most of the symptoms listed as examples in the criteria for a 100 percent rating.  In this regard, the evidence does not suggest that he has gross impairment in thought process or communication, grossly inappropriate behavior, or memory loss, or disorientation to time or place.  It was also noted that the Veteran is still married, but his wife lives in Tennessee, and he has occasional contact with her via email and telephone.  Veteran reported he occasionally contacts by telephone his older brother, who lives in Richmond, CA; he also reported that he still has a friendship with R who was mentioned in many of Veteran's records between 2009 and 2016.  Such evidence is against a finding that the Veteran is totally socially and occupationally impaired.  

In viewing the totality of the evidence, the preponderance of the evidence is against a 100 percent disability evaluation for his psychiatric disability.  In not granting a 100 percent schedular rating for his psychiatric disability, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, however, while productive of impairment, are not so severe that he can be said to be totally impaired.  As discussed above, while he may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social and occupational impairment.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding of entitlement to an initial rating in excess of 70 percent for PTSD from December 13, 2016. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

II.  Factual background & Analysis-TDIU from July 14, 2014.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017).  

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

Prior to July 14, 2014, the Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling.  Therefore, the Veteran does not meet the schedular requirements for TDIU.  

However, a TDIU may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16 (b).  

In this case, the evidence does not show that the Veteran is precluded from employment by his PTSD prior to July 14, 2014.  Medical records from the Social Security Administration (SSA), including a disability determination and transmittal form, dated in April 2005, indicate that the Veteran was found to be disabled due to disorders of the back and osteoarthritis.  

Significantly, following the DBQ examination in July 2014, the examiner stated that records reviewed showed that his symptoms were moderate to severe prior to his injury causing numerous job problems and relationship and interpersonal difficulties.  The examiner further stated that it is clear that his PTSD symptoms continue to be chronic.  As far as his unemployability, the examiner stated that it appeared that he has had difficulty in the work place with numerous jobs, problems with authority and some disciplinary action.  The examiner stated that the Veteran was not able to function at any job with his current mental state.  The examiner indicated that he was only speculate at this point that he is unemployable due to PTSD, as well as the Depressive Disorder, but his physical problems seem to be impacting him more significantly.  

Therefore, it was first ascertainable that the Veteran was unemployable on the date of the July 14, 2014 examination, which is the date that TDIU has been assigned.  The evidence that addresses the time period prior to July 14, 2014 is against that a finding that the Veteran's PTSD prevented him from securing and following a substantially gainful occupation.  The evidence has already been discussed in the section addressing his PTSD rating.  Accordingly, an effective date prior to July 14, 2014 for the award of TDIU is not warranted.  

Therefore, the weight of the probative evidence is against the assertion the Veteran's PTSD with features of depression prevented him from working prior to July 14, 2014.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to July 14, 2014 is denied.  


ORDER

An initial disability rating in excess of 50 percent for PTSD with features of depression, prior to December 13, 2016, is denied.  

A rating in excess of 70 percent for PTSD with features of depression since December 13, 2016, is denied.  

Entitlement to TDIU prior to July 14, 2014 is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


